Case 1:20-cv-01360-CMH-MSN Document 16 Filed 12/23/20 Page 1 of 15 PageID# 107




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION

                                            )
 PROFESSIONAL PROJECT SERVICES, INC.        )
                                            )
                    Plaintiff,              )
                                            )
       v.                                   )      Case No. 1:20-cv-01360-CMH-MSN
                                            )
 LEIDOS INTEGRATED TECHNOLOGY, LLC,         )
      et al.,                               )
                                            )
                    Defendants.             )
                                            )

                   DEFENDANTS’ REPLY BRIEF IN SUPPORT OF
                 THEIR MOTION TO DISMISS UNDER RULE 12(b)(6)

                                     Douglas P. Lobel, Esq.
                                     Virginia State Bar Number 42329
                                     David A. Vogel
                                     Virginia State Bar Number 48971
                                     Attorney for Leidos Integrated Technology, LLC
                                     and Hanford Mission Integration Solutions, LLC
                                     COOLEY LLP
                                     11951 Freedom Drive
                                     Reston, Virginia 20190-5656
                                     Telephone: (703) 456-8000
                                     Facsimile: (703) 456-8100
                                     Email: dlobel@cooley.com
                                     Email: dvogel@cooley.com

                                     Daniel J. Grooms III, Esq.
                                     Admitted pro hac vice
                                     Attorney for Leidos Integrated Technology, LLC
                                     and Hanford Mission Integration Solutions, LLC
                                     COOLEY LLP
                                     1299 Pennsylvania Ave., N.W., Suite 700
                                     Washington, DC 20004
                                     Telephone: (202) 842-7800
                                     Facsimile: (202) 842-7899
                                     Email: dgrooms@cooley.com

 Dated: December 23, 2020
Case 1:20-cv-01360-CMH-MSN Document 16 Filed 12/23/20 Page 2 of 15 PageID# 108


                                                 TABLE OF CONTENTS

                                                                                                                                       Page


 I.     PRO2SERVE IS IN FACT SUING FOR FAILURE TO AWARD A
        SUBCONTRACT .............................................................................................................. 1
 II.    PRO2SERVE IGNORES ITS FAILURE TO ALLEGE LEGALLY
        COGNIZABLE DAMAGES ............................................................................................. 2
        A.         Pro2Serve Must Allege Facts Supporting Any Damages ...................................... 3
        B.         Pro2Serve Does Not Allege Plausible Injury from Alleged Breaches of
                   Contract .................................................................................................................. 4
 III.   PRO2SERVE ASKS THE COURT TO IGNORE DOE’S CONCLUSIVE
        LETTER ............................................................................................................................. 8
 IV.    PRO2SERVE’S ALLEGATIONS ARE INSUFFICIENT FOR ITS TORT
        CLAIMS TO SURVIVE .................................................................................................... 9
        A.         Pro2Serve Has Not Alleged Defendants Engaged in “Separate” Conduct
                   Beyond Breach of the Teaming Agreement........................................................... 9
        B.         Count III (Tortious Interference with Existing Contract) ...................................... 9
        C.         Count IV (Tortious Interference with Prospective Business Advantage) ............ 10
        D.         Count V (Statutory Conspiracy Under Va. Code Ann. § 18.2-499) .................... 10




                                                                    -i-
Case 1:20-cv-01360-CMH-MSN Document 16 Filed 12/23/20 Page 3 of 15 PageID# 109


                                                 TABLE OF AUTHORITIES

                                                                                                                                 Page(s)
 Cases

 Ashcroft v. Iqbal,
    556 U.S. 662 (2009) ...................................................................................................................3

 CGI Fed., Inc. v. FCi Fed., Inc.,
   814 S.E.2d 183 (Va. 2018).........................................................................................................7

 Chaves v. Johnson,
    335 S.E.2d 97 (Va. 1985).........................................................................................................10

 CVLR Performance Horses, Inc. v. Wynne,
   977 F. Supp. 2d 598 (W.D. Va. 2013) .....................................................................................11

 Filak v. George,
     594 S.E.2d 610 (Va. 2004).........................................................................................................3

 LifeNet Health v. LifeCell Corp.,
     2016 WL 11672048 (E.D. Va. Sept. 2, 2016)............................................................................3

 Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc.,
    591 F.3d 250 (4th Cir. 2009) .....................................................................................................3

 Ramos v. Wells Fargo Bank, NA,
    770 S.E.2d 491 (Va. 2015).........................................................................................................3

 Sci. Applications Int’l Corp. v. CACI-Athena, Inc.,
     2008 WL 2009377 (E.D. Va. May 8, 2008) (Opp. ) ..................................................................7

 Streza v. Bank of Am.,
     2014 WL 3810363 (E.D. Va. Aug. 1, 2014) .......................................................................... 3-4

 Va. Innovation Scis., Inc. v. Samsung Elecs. Co.,
     983 F. Supp. 2d 700 (E.D. Va. 2013) ........................................................................................8

 Veney v. Wyche,
    293 F.3d 726 (4th Cir. 2002) .....................................................................................................8

 Statutes

 Va. Code Ann. § 18.2-499 .............................................................................................................10

 Other Authorities

 Fed. R. Civ. P. 12(b)(6)....................................................................................................................3


                                                                     -ii-
Case 1:20-cv-01360-CMH-MSN Document 16 Filed 12/23/20 Page 4 of 15 PageID# 110




        Pro2Serve is engaged in an obvious sleight of hand. It now concedes that it cannot sue

 Defendants for failure to award a subcontract under the Teaming Agreement, so it attempts to

 recast the allegations in its Complaint to avoid dismissal. But its Complaint is clear—Pro2Serve

 alleges no injury other than loss of a subcontract. Because failure to award a subcontract is not a

 legally cognizable injury here, Pro2Serve has not alleged an essential element of its claims, and

 thus fails to state any claim on which relief can be granted.

        Further dooming Pro2Serve’s Complaint, the Government agency that awarded the prime

 contract refused in writing to approve Pro2Serve’s subcontract. Pro2Serve’s Complaint cannot

 survive these glaring infirmities.

 I.     PRO2SERVE IS IN FACT SUING FOR FAILURE TO AWARD A
        SUBCONTRACT

        Defendants’ motion to dismiss is premised on law holding that Pro2Serve has no right to

 a subcontract award under the Teaming Agreement. Def. Mem. at 1, 9-10. Pro2Serve concedes

 that this well-established doctrine in the Fourth Circuit and Virginia law is “true.” Opp. at 6.

        To avoid this obstacle, Pro2Serve argues that it is not “suing . . . for failure to award a

 subcontract,” and it chastises Defendants for failing to support this “phantom” and “nonexistent

 claim” with cites to the Complaint. Opp. at 1, 2, 6. But Pro2Serve is running from the thrust of

 its Complaint, which repeatedly complains that Defendants failed (or failed to try) to award a

 subcontract to Pro2Serve. For example:

            •   “Defendants never attempted to negotiate subcontract terms with Pro2Serve” and
                “Defendants . . . failed to negotiate a subcontract with Pro2Serve”—that is,
                Defendants failed to award (or try to award) a subcontract. Complaint ¶¶ 53
                & 65.

            •   “Defendants never submitted a proper and complete package of information that
                DOE would need to evaluate Pro2Serve as a subcontractor”—that is, Defendants
                failed to award (or try to award) a subcontract. Id. ¶ 48.
Case 1:20-cv-01360-CMH-MSN Document 16 Filed 12/23/20 Page 5 of 15 PageID# 111




            •   “DOE did not deny consent for a Pro2Serve subcontract and did not direct
                Defendants not to subcontract with Pro2Serve”—that is, Defendants failed to
                award (or try to award) a subcontract. Id. ¶ 47.

            •   “Defendants failed to make good faith efforts to seek reversal of the purported
                DOE decision on subcontracting” and “Defendants breached their contractual
                duty to take necessary and good faith steps to seek reversal of any DOE decision
                to disapprove of a subcontract with Pro2Serve”—that is, Defendants failed to
                award (or try to award) a subcontract. Id. ¶¶ 52 & 74.

            •   “[I]f the team won the DOE contract, Pro2Serve would receive a subcontract”—
                that is, Defendants failed to award (or try to award) a subcontract. Id. ¶ 19.

            •    “Small Business Administration’s rules provide . . . [that] [HMIS] must make
                good faith efforts to utilize the small business [Pro2Serve] as a subcontractor
                during contract performance to the same extent as in the proposal or teaming
                agreement”—that is, Defendants failed to award (or try to award) a
                subcontract. Id. ¶ 17.

            •   “Defendants have told Pro2Serve that they intend to perform themselves the work
                allocated to Pro2Serve in the [Teaming] Agreement” and “Defendants promised
                to work exclusively with Pro2Serve for the workshare in the Agreement and not
                to compete with Pro2Serve for the same”—that is, Defendants failed to award
                (or try to award) a subcontract. Id. ¶¶ 59 & 64.

            •   Pro2Serve lost future business with “DOE and other customers”—that is,
                Defendants failed to award (or try to award) a subcontract. Id. ¶ 85.

 Pro2Serve’s insistence that this case is not about failure to award a subcontract is merely

 revisionist history designed to defeat this motion.

        Consistent with its sole focus on its loss of a subcontract award, Pro2Serve’s Civil Cover

 Sheet values its loss of the subcontract at about $23 million. Def. Mem. at 7.

 II.    PRO2SERVE IGNORES ITS FAILURE TO ALLEGE LEGALLY COGNIZABLE
        DAMAGES

        The glaring flaw in Pro2Serve’s Complaint is that it has no legal right to compel the

 award of a subcontract. Pro2Serve dances around well-established Fourth Circuit and Virginia

 law by contending that its breach claims are unrelated to failure to award a subcontract. But

 Pro2Serve’s recasting of its Complaint eliminates a necessary element for each of its claims—


                                                 -2-
Case 1:20-cv-01360-CMH-MSN Document 16 Filed 12/23/20 Page 6 of 15 PageID# 112




 how Defendants’ alleged breaches and torts damaged or injured Pro2Serve. Without alleging

 damages, Pro2Serve fails to state valid breach claims.

        A.      Pro2Serve Must Allege Facts Supporting Any Damages

        The legal requirements of Pro2Serve’s claims are well established. Pro2Serve must

 allege injury or damage in a breach of contract claim. Opp. at 3 (citing Filak v. George, 594

 S.E.2d 610, 614 (Va. 2004)). However, Pro2Serve cannot merely allege it was damaged; rather,

 it must allege facts that set forth the injury it suffered. Ramos v. Wells Fargo Bank, NA, 770

 S.E.2d 491, 493 (Va. 2015) (“[A]n essential element in a breach of contract action is that the

 defendant’s breach of a contractual obligation caused injury or damage to the plaintiff.

 Accordingly, the plaintiff must allege facts setting forth the injury or damage incurred as a result

 of defendant’s breach.”) (citations omitted).

        Pro2Serve cannot avoid dismissal with bald conclusions or by merely parroting the

 elements of a cause of action. Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d

 250, 255 (4th Cir. 2009) (“[E]lements of a cause of action, and bare assertions devoid of further

 factual enhancement fail to constitute well-pled facts for Rule 12(b)(6) purposes.”).

 Furthermore, Pro2Serve’s alleged facts of its injury must be plausible—the Court is not required

 to assume the truth of a factual allegation if it is not a plausible one. Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009).

        Courts grant Rule 12(b)(6) motions where, like here, a complaint fails to allege facts

 supporting legally recognized damages. LifeNet Health v. LifeCell Corp., No. 15-cv-461, 2016

 WL 11672048, at *4 (E.D. Va. Sept. 2, 2016) (granting Rule 12(b)(6) motion where complaint

 lacked allegations of any legally-recognized damages); Streza v. Bank of Am., No. 13-cv-573,

 2014 WL 3810363, at *7 (E.D. Va. Aug. 1, 2014) (granting Rule 12(b)(6) motion; “[T]he

 Complaint fails to allege that [Plaintiff] was damaged by Defendants’ breach of oral
                                                  -3-
Case 1:20-cv-01360-CMH-MSN Document 16 Filed 12/23/20 Page 7 of 15 PageID# 113




 promises . . . . Because the Complaint lacks any allegation regarding this essential element of

 the breach of contract claim, it fails as a matter of law.”).

         B.       Pro2Serve Does Not Allege Plausible
                  Injury from Alleged Breaches of Contract

         Each claim in Pro2Serve’s Complaint is premised on the same alleged injury:

 Defendants’ failure to award (or try to award) a subcontract to Pro2Serve. However, because

 Pro2Serve had no right to obtain a subcontract, each claim lacks injury and thus fails. Def.

 Mem. at 9-10.

         Pro2Serve now attempts to salvage its breach claims by claiming that it suffered damage

 other than that caused by its failure to receive a subcontract award. Pro2Serve devotes much

 energy arguing that the Teaming Agreement imposed “enforceable” obligations that Defendants

 breached. Opp. at 4-5. However, for each alleged breach, Pro2Serve fails to address the

 question: if not for losing a subcontract, how was Pro2Serve injured? The Complaint fails to

 allege plausible injury, and Pro2Serve’s Opposition provides no other explanation.

         This defect infects each alleged breach of the Teaming Agreement (Opp. at 5) in two

 ways:

              •   First, Pro2Serve does not allege a cognizable injury resulting from each breach.
                  Pro2Serve merely describes the alleged breach, then generically states that it was
                  “damage[d].” Complaint ¶¶ 66, 76, 81, 93 & 100.

              •   Second, Pro2Serve does not allege any other facts from which the Court could
                  “reasonabl[y] infer[ ]” (Opp. at 2) that Pro2Serve plausibly suffered an injury.

 Thus, Pro2Serve fails to allege the element of injury necessary to sustain its claims:




                                                   -4-
Case 1:20-cv-01360-CMH-MSN Document 16 Filed 12/23/20 Page 8 of 15 PageID# 114




          Pro2Serve’s Allegations (Opp. at 5)                     Missing Allegation
     “Defendants’ proposal [to DOE] did not        •   No facts alleged as to how failure to
     describe Pro2Serve’s workshare in any             describe Pro2Serve’s workshare injured
     meaningful fashion”                               Pro2Serve (other than that DOE refused to
                                                       approve the subcontract);
                                                   •   Not plausible that failure to submit
                                                       certain information in the winning
                                                       proposal harmed Pro2Serve (other than
                                                       that DOE refused to approve the
                                                       subcontract).

     “Defendants’ proposal [to DOE] . . . did not •    Not a requirement—the Teaming
     include and/or identify Pro2Serve’s pricing in    Agreement did not require Leidos or
     the cost proposal”                                HMIS to submit Pro2Serve’s pricing in
                                                       the cost proposal;1
                                                   •   No facts alleged unrelated to award of a
                                                       subcontract; the Complaint only alleges
                                                       that failure to provide the information
                                                       caused DOE to reject the subcontract
                                                       (Complaint ¶ 35);
                                                   •   Not plausible that failure to submit
                                                       pricing information harmed Pro2Serve
                                                       (other than that DOE refused to approve
                                                       the subcontract).

     “Defendants ‘misrepresented their             •   No facts alleged about how statements to
     relationship with Pro2Serve’ to DOE and           DOE could have injured Pro2Serve (other
     ‘omitted to inform DOE of the Agreement           than that DOE refused to approve the
     with Pro2Serve”                                   subcontract);
                                                   •   Not plausible that a statement to DOE
                                                       harmed Pro2Serve (other than that DOE
                                                       refused to approve the subcontract).




 1
         Pro2Serve cites Teaming Agreement ¶ 3, which only requires that the proposal “identify
 [Pro2Serve] as a team member and describe the relationship and respective areas of
 responsibility.” Neither ¶ 3, nor any other provision of the Teaming Agreement, says that HMIS
 had to submit Pro2Serve’s “pricing” in the “cost proposal.” To the contrary, ¶ 4 states that
 Leidos has the right to “take whatever actions it deems necessary to produce a proposal . . . that
 ha[s] the greatest likelihood” of winning; ¶ 5 states that Pro2Serve would submit pricing
 information only “[u]pon request of Leidos” and “as specified by Leidos”; and ¶ 8 states that
 “Leidos shall have the sole right to decide the form and content of all documents submitted to
 the Government” (emphases added).

                                                -5-
Case 1:20-cv-01360-CMH-MSN Document 16 Filed 12/23/20 Page 9 of 15 PageID# 115




       Pro2Serve’s Allegations (Opp. at 5)                        Missing Allegation
  “Defendants falsely told Pro2Serve that DOE      •   No facts alleged as to how an allegedly
  had denied consent to subcontract”                   false statement to Pro2Serve injured
                                                       Pro2Serve;
                                                   •   Not plausible that a statement to
                                                       Pro2Serve could have harmed Pro2Serve,
                                                       given that Pro2Serve alleges it discovered
                                                       the alleged falsity in discussions with
                                                       DOE (Complaint ¶ 47).

  “Defendants failed to ‘take necessary and        •   No facts alleged as to how a “failure to
  good faith steps to seek reversal of any DOE         reverse” a DOE position injured
  decision to disapprove of a subcontract with         Pro2Serve (other than that Pro2Serve is
  Pro2Serve”                                           not receiving a subcontract);
                                                   •   Not plausible that a failure to reverse
                                                       DOE’s rejection of a subcontract affects
                                                       any interest of Pro2Serve unrelated to the
                                                       subcontract.

  “Defendants did not even attempt to negotiate •      No facts alleged as to how failure to
  a subcontract with Pro2Serve”                        negotiate a subcontract injured Pro2Serve
                                                       (other than to its interest in the
                                                       subcontract);
                                                   •   Not plausible that failure to negotiate a
                                                       subcontract harms Pro2Serve when
                                                       Pro2Serve has no legally cognizable
                                                       interest in the subcontract.

  “Defendants competed with Pro2Serve in           •   No injury alleged from the termination
  direct violation of the Teaming Agreement”           (other than that Pro2Serve is not
  and “sought to self-perform the Pro2Serve            performing a subcontract);
  workshare”                                       •   Not plausible that termination could
                                                       injure Pro2Serve, now that the
                                                       competition is over and the team won.

  “Defendants . . . wrongfully terminated the      •   No injury alleged from the termination
  Teaming Agreement”                                   (other than that Pro2Serve is not
                                                       performing a subcontract);
                                                   •   Not plausible that termination could
                                                       injure Pro2Serve, now that the
                                                       competition is over and the team won.


        No Legal Support. Pro2Serve cites no cases supporting the validity of its breach claims.

 Pro2Serve argues (correctly) that a Teaming Agreement is enforceable for purposes of teaming
                                                 -6-
Case 1:20-cv-01360-CMH-MSN Document 16 Filed 12/23/20 Page 10 of 15 PageID# 116




  together for a competition, even if the promise of a subcontract is unenforceable, citing CGI

  Federal, Inc. v. FCi Federal, Inc., 814 S.E.2d 183 (Va. 2018). Opp. at 1 & 3. That point does

  not help Pro2Serve. Alleging an enforceable contract right is one element of a breach claim;

  alleging damage is a separately required element. Opp. at 3.2

         Alleged Noncompete. Pro2Serve wrongly claims that Defendants breached

  “noncompete” language in the Teaming Agreement (Defendants agree not to “undertake efforts

  competitive to th[e] Agreement”) by performing “Pro2Serve’s workshare.” Opp. at 7-9. First,

  Pro2Serve is twisting the language of the Teaming Agreement; it does not expressly restrict

  anyone (including Defendants) from performing that workshare for the DOE. Def. Mem. at 10.

  Second, Pro2Serve is adamant in its Opposition that its Complaint does not assert claims for

  failure to award a subcontract. Thus, Pro2Serve has no cognizable claim to perform the

  “workshare,” at issue and suffers no injury if another company performs it. Pro2Serve wants it

  both ways: it seeks to preclude others from performing “Pro2Serve’s workshare,” while

  simultaneously claiming it is not suing to perform the work itself.

         Generic Discussion of “Direct” Damages. Pro2Serve’s only discussion of damages

  concerns the scope of the contract’s “Limitation of Liability” clause. Opp. at 11-12. Pro2Serve

  generically argues that “direct” damages are “allowed” under the contract, but Pro2Serve never

  describes what direct damages it allegedly suffered. Id. at 12.




  2
         Pro2Serve irrelevantly cites Science Applications International Corp. v. CACI-Athena,
  Inc., No. 08-cv-443, 2008 WL 2009377, at *4 (E.D. Va. May 8, 2008) (Opp. at 4 n.1), in which
  Defendants’ undersigned counsel represented plaintiff. That case did not involve a teaming
  agreement, but instead a fully executed subcontract. The court enforced a subcontract
  requirement that the defendant participate in the plaintiff’s proposal for the follow-on
  competition. Because there was an executed subcontract, that case has no factual relevance to
  Pro2Serve’s claims and does not help Pro2Serve fill the gap of its unalleged damages.

                                                  -7-
Case 1:20-cv-01360-CMH-MSN Document 16 Filed 12/23/20 Page 11 of 15 PageID# 117




         Consequently, Pro2Serve fails to allege a valid claim for breach of contract because it

  does not allege any injury from these purported breaches, nor is any injury plausible (other than

  for failure to award a subcontract).

  III.   PRO2SERVE ASKS THE COURT TO IGNORE DOE’S CONCLUSIVE LETTER

         Defendants argued that Pro2Serve cannot state a valid claim for breach of the Teaming

  Agreement because DOE rejected a subcontract award to Pro2Serve. Def. Mem. at 5-6.

  Pro2Serve offers a litany of invalid arguments in response, mostly asking the Court to ignore an

  official Government directive.

         First, Pro2Serve asks the Court to ignore the clear-on-its-face DOE letter because the

  Complaint alleges a contrary fact—that DOE did not reject a subcontract to Pro2Serve. Opp. at

  9. The Court need not “accept as true allegations that contradict matters properly subject to

  judicial notice or exhibit.” Veney v. Wyche, 293 F.3d 726, 730 (4th Cir. 2002) (quotation marks

  and citation omitted). Pro2Serve cannot plead around an official DOE action by alleging the

  opposite of that action.

         Second, Pro2Serve alleges that the Court cannot review the DOE letter because it is

  neither “integral” to nor alleged in the Complaint. Opp. at 9-10. But Pro2Serve fails to rebut

  that the Court can take judicial notice of DOE’s official Government action. Def. Mem. at 5 n.2

  (citing Va. Innovation Scis., Inc. v. Samsung Elecs. Co., 983 F. Supp. 2d 700, 707 (E.D. Va.

  2013)). Pro2Serve’s contrary allegations about the letter are irrelevant.

         Third and fourth, Pro2Serve argues that the Court cannot rely on the DOE letter because

  the “facts” of the letter are in “reasonable dispute” and the letter does not expressly mention

  Pro2Serve. Opp. at 10-11. But the DOE letter is in direct response to an HMIS submission that

  specifically requested a subcontract be awarded to Pro2Serve. Def. Mem. at 5 & n.1.



                                                  -8-
Case 1:20-cv-01360-CMH-MSN Document 16 Filed 12/23/20 Page 12 of 15 PageID# 118




  Defendants believe there is no ambiguity or possible dispute about the DOE’s position; neither

  should this Court.

         The DOE letter is clear that HMIS may not award a subcontract to any party without

  holding an open competition for that work. DOE has spoken; the subcontract Pro2Serve desires

  will not be awarded unless Pro2Serve wins an open competition for it.

  IV.    PRO2SERVE’S ALLEGATIONS ARE INSUFFICIENT FOR ITS TORT CLAIMS
         TO SURVIVE

         Finally, Pro2Serve’s defense of its tort claims in Counts III, IV and V (Opp. at 12-13)

  ignores both the law and the allegations in its Complaint.

         A.      Pro2Serve Has Not Alleged Defendants Engaged in
                 “Separate” Conduct Beyond Breach of the Teaming Agreement

         As a predicate to its discussion of its tort claims, Pro2Serve argues that its tort claims

  allege misconduct “separate” from the Teaming Agreement. Opp. at 13. Not so. The only

  allegedly “separate” misconduct that Pro2Serve identifies is an alleged misrepresentation as part

  of “a letter that purported to terminate the Teaming Agreement.” Id. at 12-13 (citing Complaint

  ¶¶ 44, 47). Obviously, termination of the Teaming Agreement is not “separate” from the

  Teaming Agreement. Pro2Serve does not rebut that each tort claim is predicated on alleged

  breaches of the Teaming Agreement. Def. Mem. at 13.

         B.      Count III (Tortious Interference with Existing Contract)

         On its claim for tortious interference with existing contract, Pro2Serve recasts the

  allegations in its Complaint to avoid well established law but runs head-on into the same

  problem dooming its breach claims: it fails to allege legally cognizable damages.

         Pro2Serve cannot sue for tortious interference with a subcontract where, as here, it has no

  right to that subcontract. Def. Mem. at 13. Pro2Serve predictably pivots from relying on the

  subcontract and argues that its tortious interference claim relates only to Teaming Agreement

                                                  -9-
Case 1:20-cv-01360-CMH-MSN Document 16 Filed 12/23/20 Page 13 of 15 PageID# 119




  requirements unrelated to a subcontract award. Opp. at 13. Once again, Pro2Serve must allege

  that it suffered damages as a result of the tortious interference. Chaves v. Johnson, 335 S.E.2d

  97, 102 (Va. 1985). Pro2Serve nowhere alleges what legally cognizable damage it suffered as a

  result of “interference” with the Teaming Agreement, other than—again—failure to obtain a

  subcontract. This gaping hole requires dismissal of Count III.

         C.      Count IV (Tortious Interference with Prospective Business Advantage)

         Pro2Serve has abandoned its claim about “prospective business advantage.”

         The Complaint alleges that Defendants interfered with Pro2Serve’s future business with

  “DOE and other customers.” Complaint ¶ 86. Defendants argued that Pro2Serve has no

  protected interest in future business arising from a subcontract to which Pro2Serve has no

  enforceable right. Def. Mem. at 13 (citing authorities). Pro2Serve’s Opposition provides no

  reason why its highly speculative claim about future business with “DOE and other customers”

  should survive dismissal.

         D.      Count V (Statutory Conspiracy Under Va. Code Ann. § 18.2-499)

         Pro2Serve has not rebutted Defendants’ argument that it failed to state a valid claim for

  statutory conspiracy.

         Pro2Serve argues that Defendants “acted in concert to interfere with . . . enforceable

  obligations” under the Teaming Agreement and made “misrepresentations . . . separate from the

  Teaming Agreement.” Opp. at 13. But as discussed above, Pro2Serve has not alleged

  misrepresentations “separate” from the Teaming Agreement—the only alleged misrepresentation

  that Pro2Serve identifies was allegedly improper termination of the Teaming Agreement. See

  Part IV.A supra. Thus, all the predicate facts of this claim relate solely to alleged breach of the

  Teaming Agreement. Pro2Serve does not rebut Defendants’ argument that “no claim exists

  under § 18.2-499 without allegations other than breach of contract.” Def. Mem. at 13 (citing

                                                  -10-
Case 1:20-cv-01360-CMH-MSN Document 16 Filed 12/23/20 Page 14 of 15 PageID# 120




  CVLR Performance Horses, Inc. v. Wynne, 977 F. Supp. 2d 598, 604 (W.D. Va. 2013)).

  Therefore, Pro2Serve has no valid claim under § 18.2-499.

                                          *      *      *

         For these reasons, as well as those in its opening Memorandum, Leidos and HMIS

  respectfully move that the Court grant their motion and dismiss the Complaint.


  Dated: December 23, 2020                    Respectfully submitted,

                                              /s/ Douglas P. Lobel
                                              Douglas P. Lobel, Esq.
                                              Virginia State Bar Number 42329
                                              David A. Vogel
                                              Virginia State Bar Number 48971
                                              Attorney for Leidos Integrated Technology, LLC
                                              and Hanford Mission Integration Solutions, LLC
                                              COOLEY LLP
                                              11951 Freedom Drive
                                              Reston, Virginia 20190-5656
                                              Telephone: (703) 456-8000
                                              Facsimile: (703) 456-8100
                                              Email: dlobel@cooley.com
                                              Email: dvogel@cooley.com

                                              Daniel J. Grooms III, Esq.
                                              Admitted pro hac vice
                                              Attorney for Leidos Integrated Technology, LLC
                                              and Hanford Mission Integration Solutions, LLC
                                              COOLEY LLP
                                              1299 Pennsylvania Ave., N.W., Suite 700
                                              Washington, DC 20004
                                              Telephone: (202) 842-7800
                                              Facsimile: (202) 842-7899
                                              Email: dgrooms@cooley.com




                                                -11-
Case 1:20-cv-01360-CMH-MSN Document 16 Filed 12/23/20 Page 15 of 15 PageID# 121




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 23rd day of December 2020, I will electronically file the
  foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification
  of such filing (NEF) to the following:

                               Daniel Edward Johnson
                               Covington & Burling LLP
                               One City Center
                               850 10th Street, NW
                               Washington, DC 20001
                               Email: dejohnson@cov.com

                               Attorney for Plaintiff Professional Project Services, Inc.


                                              /s/ Douglas P. Lobel
                                              Douglas P. Lobel
                                              Virginia State Bar Number 42329
                                              Attorney for Leidos Integrated Technology, LLC
                                              and Hanford Mission Integration Solutions, LLC
                                              COOLEY LLP
                                              11951 Freedom Drive
                                              Reston, Virginia 20190-5656
                                              Telephone: (703) 456-8000
                                              Facsimile: (703) 456-8100
                                              Email: dlobel@cooley.com



  240428691




                                                -12-
